NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0384-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

OMAR BARRETT,

     Defendant-Appellant.
_______________________________

              Submitted May 8, 2017 – Decided May 23, 2017

              Before Judges Sabatino and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Indictment No. 12-
              06-0459.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Charles P. Savoth, III,
              Designated Counsel, on the brief).

              Grace H. Park, Acting Union County Prosecutor,
              attorney for respondent (Meredith L. Balo,
              Special    Deputy   Attorney    General/Acting
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Omar Barrett appeals the trial court's denial of

his post-conviction relief ("PCR") petition, having pled guilty
to first-degree carjacking and been sentenced for that crime.              We

affirm.

     Defendant   was     charged   in    June   2012   with    first-degree

carjacking,   N.J.S.A.    2C:15-2,      third-degree   resisting    arrest,

N.J.S.A. 2C:29-2(a), and various weapons offenses.              The State's

proofs showed that on October 4, 2011, a family of four was in a

BMW parked in front of a residence in Elizabeth.              The wife, who

had been in the BMW, got out to remove something from the car's

trunk. As she did so, defendant and his co-defendant, both wearing

masks, pulled up alongside the BMW in an Audi.           The co-defendant

ordered the husband out of the vehicle at gunpoint, at which point

a struggle ensued.     Meanwhile, the two children in the back seat

of the BMW managed to get out of the car.          The co-defendant got

in the driver's seat, and after being joined by defendant in the

passenger seat, drove away in the BMW.1

     The victims immediately reported the car theft, and a lengthy

police chase then took place across three towns.          The chase ended

after the BMW collided head-on with a police car.             Defendant and

his co-defendant resisted arrest, but were ultimately subdued.

The police found a gun, the wife's purse, and two masks inside of



1
 The record is vague concerning what exactly happened to the Audi,
although it was apparently driven by someone else and was later
involved in the police chase.

                                     2                              A-0384-15T1
the BMW.      The husband and wife were able to positively identify

the co-defendant at the hospital, where defendant and the co-

defendant had been taken after the crash.                  One of the children

positively identified defendant there.

     After defendant and the co-defendant were indicted, plea

negotiations ensued.             Among other things, defendant agreed to

plead guilty to carjacking, with the State agreeing to dismiss the

remaining counts against him.             The State agreed to recommend a

custodial     sentence      of    ten   years,   subject     to    an   85%    parole

ineligibility period under the No Early Release Act ("NERA"),

N.J.S.A. 2C:43-7.2.              Defendant pled guilty to carjacking, in

accordance with that agreement.

     The trial court sentenced defendant, consistent with the plea

agreement, to a ten-year period of incarceration, subject to NERA.

Defendant thereafter filed his PCR petition.                At the PCR hearing,

defendant argued that, under State v. Henderson, 208 N.J. 208

(2011), the "show-up" identification of defendant made by the

child   who    had   seen    defendant        when   the   BMW    was   stolen     was

unreliable.     Defendant further argued that his trial counsel erred

by not filing a motion to suppress or pursuing a Wade2 hearing

before defendant agreed to plead guilty.


2
  United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed.
2d 1149 (1967).

                                          3                                   A-0384-15T1
     On March 16, 2015, the trial court issued a written opinion

denying defendant's petition. The trial court found that defendant

did not establish a prima facie case of ineffective assistance of

counsel, and that therefore no evidentiary hearing was required.

The trial court noted that defendant chose to plead guilty instead

of pursuing a Wade hearing, and defendant's guilt, even without

the child's identification of him, was "overwhelming."

     In his appeal to this court of the PCR ruling, defendant

raises the following issues:

           POINT I

           DEFENDANT WAS DEPRIVED OF HIS CONSTITUTIONAL
           RIGHT TO EFFECTIVE COUNSEL WHEN DEFENSE
           COUNSEL FAILED TO FILE A MOTION TO SUPPRESS
           THE 10-YEAR-OLD WITNESS' IDENTIFICATION UNDER
           THE REQUIREMENTS OF STATE V. HENDERSON, 208
           N.J. 208 (2011).

           POINT II

           THE PCR COURT ABUSED ITS DISCRETION AND ERRED
           IN FAILING TO GRANT AN EVIDENTIARY HEARING TO
           DEFENDANT TO ESTABLISH HE WAS DENIED THE
           EFFECTIVE      ASSISTANCE     OF      COUNSEL
           CONSTITUTIONALLY GUARANTEED TO HIM AT TRIAL,
           BY THE U.S. CONST., AMENDS. VI, XIV; N.J.
           CONST. ART. I, PAR. 10.

     We   review   the   trial   court's   denial   of   defendant's   PCR

petition, and his associated claims of counsel's ineffectiveness,

under well-established principles.         Under the Sixth Amendment of

the United States Constitution, a criminal defendant is guaranteed


                                    4                             A-0384-15T1
the    effective        assistance    of    legal     counsel     in   his   defense.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064, 80 L. Ed. 2d 674, 693 (1984).                   To establish a deprivation

of that right, a convicted defendant must satisfy the two-part

test enunciated in Strickland by demonstrating that: (1) counsel's

performance       was    deficient,      and    (2)   the   deficient   performance

actually prejudiced the accused's defense.                  Id. at 687, 104 S. Ct.

at 2064, 80 L. Ed. 2d at 693; see also State v. Fritz, 105 N.J.

42, 58 (1987) (adopting the Strickland two-part test in New

Jersey).

       In this case, the trial court correctly recognized that

defendant cannot establish ineffective assistance of counsel under

either    prong    of     the    Strickland      two-part     test.     Contrary     to

defendant's        assertions,        the       reliability       of   the    child's

identification is analyzed under the traditional Manson/Madison3

standard,    as    the     new   rules     adopted    by    the   Supreme    Court   in

Henderson did not take effect until after new model jury charges

were promulgated in July 2012.              See Henderson, supra, 208 N.J. at

302.     Under the then-prevailing Manson/Madison standard, courts


3
 See Manson v. Brathwaite, 432 U.S. 98, 114, 97 S. Ct. 2243, 2253,
53 L. Ed. 2d 140, 154 (1977) (reciting a two-part test of
impermissive suggestiveness and reliability); see also State v.
Madison, 109 N.J. 223, 232-33 (1988) (adopting the federal approach
in Manson to guide the courts of this State), displaced by
Henderson, supra, 208 N.J. at 288.

                                            5                                 A-0384-15T1
look    first      at     whether       the         procedure      was        "impermissibly

suggestive[,]"          and,     second,        at     whether     the        "objectionable

procedure" likely produced an unreliable identification.                                   See

State v. Jones, 224 N.J. 70, 86 (2016) (quoting Madison, supra,

109 N.J. at 232).

       Defendant        has    failed      to        demonstrate     how       the    child's

identification, made shortly after the carjacking, was unreliable

under the Manson/Madison test, beyond the mere fact that the

procedure was conducted as a show-up.                    See id. at 87 (citing State

v. Herrera, 187          N.J. 493, 504 (2006) (noting that show-ups,

"standing alone," do not require proceeding to the second step in

the analysis in every case).

       When a defendant alleges ineffective assistance of counsel

based on failure to file a suppression motion, that defendant must

also demonstrate that such a motion was not "meritless[.]"                              State

v. O'Neal, 190 N.J. 601, 619 (2007).                         Here, defendant's trial

counsel's performance was not deficient, as a motion to suppress

would have undoubtedly failed.                Apart from emphasizing the child's

age and speculating that the child might have been influenced by

the    parents,    defendant       fails        to    show   why   the        identification

procedure    was        unduly    suggestive.             Nothing        in    this    record

demonstrates such undue suggestiveness or unreliability.



                                                6                                     A-0384-15T1
      Even if, for the sake of discussion, defendant were able to

satisfy prong one of the Strickland test, defendant was not

prejudiced by any such error.        We agree with the trial court's

conclusion   that   the   other   evidence    of   defendant's   guilt   was

formidable, and defendant would have very likely been found guilty

by a jury at trial even without the child's identification.

      Defendant was apprehended in the stolen car, after a lengthy

police chase.     The police found incriminating masks and a gun in

the   vehicle   with   defendant.    The     physical   evidence   and   the

surrounding circumstances were strongly indicative of his guilt

of carjacking the BMW with his co-defendant.            Defendant did not

sustain the required prejudice by any alleged error in failing to

file a motion to suppress, as the identification was not decisive

in this case.     See Strickland, supra, 466 U.S. at 694, 104 S. Ct.

at 2068, 80 L. Ed. 2d at 698.

      Affirmed.




                                     7                              A-0384-15T1